DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMillian et al. (US 2007/0282993), as cited in the IDS dated 5/7/20 in view of Trishuleshwar et al. (US 2009/0002745).
Regarding claim 1, McMillan discloses a method for distributing a status of a subsystem of an apparatus, the method comprising: 
maintaining a list of subscribed clients of the apparatus at a first client of the apparatus (see para 17-18 and 21-22, central energy management system 20 includes a database 24 and 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds); and 
receiving, at a second client of the apparatus, data relating to a subsystem of the apparatus from the first client (see paras 18, 21-22, and 27, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30).
McMillan does not disclose expressly a rendering apparatus.
Trishuleshwar discloses a rendering apparatus (see Fig. 5 and para 18, print device 108 communicates with one or more client devices 102).
Regarding claim 10, McMillan discloses a system, comprising: 
an apparatus having multiple subsystems (see paras 17-18 and 21-22, management systems 14 can include computing, networking, and/or storage systems wherein status related to conditions in a system must be monitored);
a first client to maintain a list of subscribed clients of and received from the apparatus (see para 17-18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds); and 
a second client to receive data relating to a first subsystem of the rendering apparatus from the first client (see paras 18, 21-22, and 27, when an alarm or update is detected at one of 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30).
McMillan does not disclose expressly a rendering apparatus comprising multiple subsystems.
Trishuleshwar discloses a rendering apparatus (see Fig. 5 and para 18, print device 108 communicates with one or more client devices 102).
Regarding claim 15, McMillan discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor of a client device for determining a status of a subsystem of an apparatus, the machine-readable storage medium comprising instructions to: 
poll the apparatus to determine a modification to a first subsystem thereof (see para 18, management systems 14 can include computing, networking, and/or storage systems wherein status related to conditions in a system must be monitored); 
download data from the apparatus representing a payload of the first subsystem (see paras 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds); and 
transmit the data to respective ones of multiple clients subscribed to the apparatus (see para 22, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30).

Trishuleshwar discloses a rendering apparatus (see Fig. 5 and para 18, print device 108 communicates with one or more client devices 102) and 
poll the rendering apparatus to determine a modification to a first subsystem thereof (see para 35, client 102 can poll print device 108 for status information).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the rendering apparatus, as described by Trishuleshwar, with the system of McMillan.
The suggestion/motivation for doing so would have been to provide users with alerts relating to maintenance or error notifications regarding a printing device to avoid expensive downtime of the device and therefore increase system efficiency.
Therefore, it would have been obvious to combine Trishuleshwar with McMillan to obtain the invention as specified in claims 1, 10, and 15.

Regarding claim 2, Trishuleshwar further discloses monitoring, using the first client, a discovery service of the rendering apparatus (see para 35, client 102 can poll print device 108 for status information).  
Regarding claim 3, McMillan further discloses determining a change in the subsystem of the rendering apparatus (see paras 17-18 and 21, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20); and 
receiving, at the first client, payload data for the subsystem (see paras 18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of 14 notification is transmitted to central energy management system 20).  
Regarding claim 4, McMillan further discloses transmitting the payload data for the subsystem from the first client to the second client (see paras 18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20).  
Regarding claim 5, McMillan further discloses receiving the list of subscribed clients from the rendering apparatus (see para 22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).  
Regarding claims 6 and 13, McMillan further disclosesWO 2019/108196PCT/US2017/06392717 transmitting data relating to the subsystem of the rendering apparatus from the first client to the list of subscribed clients (see paras 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).  
Regarding claim 7, McMillan further discloses instantiating a communication channel between the first and second clients (see paras 17 and 23, communication via a network, either wired or wireless, such as the Internet, can be utilized).  
8, Trishuleshwar further discloses polling, using the second client, the rendering apparatus (see paras 19 and 35, one or more clients can be connected to printer device 108 and the clients 102 can poll print device 108 for status information); 
receiving, at the second client, a message from the rendering apparatus (see paras 34-35, status information is sent from print device 108 to client 102); and 
McMillan further discloses instantiating the communications channel on the basis of the content of the message (see paras 17 and 23, communication via a network, either wired or wireless, such as the Internet, can be utilized).
Regarding claim 11, Trishuleshwar further discloses poll the rendering apparatus to determine a modification to a subsystem status (see para 35, client 102 can poll print device 108 for status information); and 
McMillan further discloses transmit payload data for a modified subsystem to the second client (see paras 18, 21-22, and 27, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30).
Regarding claim 14, McMillan further discloses the first client further to; 
monitor a service of the rendering apparatus (see paras 18 and 21, management systems 14 can include computing, networking, and/or storage systems wherein status related to conditions in a system must be monitored); 
determine a change to a subsystem of the rendering apparatus (see paras 17-18 and 21-22, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20); 
download payload data from the rendering apparatus for that subsystem (see paras 18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is 14 notification is transmitted to central energy management system 20); and 
transmit the payload data to the list of subscribed clients (see paras 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over McMillan and Trishuleshwar as applied to claim 1 above, and further in view of Lo et al. (US 4,933,967), cited in the IDS dated 5/7/20.
McMillan discloses selecting, using the first client, a third client from the list of subscribed clients (see paras 17-18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).
McMillan and Trishuleshwar do not disclose expressly ceding maintenance of the subscribed list to the third client.
Lo discloses ceding maintenance of the subscribed list to the third client (see col 3 lines 11-42, a subscriber list can be moved from one maintenance device to another).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the changing of a subscriber list maintenance device, as described by Lo, with the system of McMillan and Trishuleshwar.

Therefore, it would have been obvious to combine Lo with McMillan and Trishuleshwar to obtain the invention as specified in claim 9.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over McMillan and Trishuleshwar as applied to claim 10 above, and further in view of Guedalia et al. (US 2014/0244834).
McMillan and Trishuleshwar do not disclose expressly the rendering apparatus to: transmit a message to a third client, the third client to instantiate a communications channel to the first client on the basis of the content of the message.
Guedalia discloses the rendering apparatus to: transmit a message to a third client, the third client to instantiate a communications channel to the first client on the basis of the content of the message (see Fig. 5 and paras 73, 75-76, and 86, a mobile device 520 can receive information from a network controller 530 via an access point 510, the mobile device 520 can then transmit such information to one or more other mobile devices 520, such as mobile device 520h transmitting information to mobile device 520i and/or 520g).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the ability for one or more client devices to received and distribute information to one or more other client devices, as described by Guedalia, with the system of McMillian and Trishuleshwar.
The suggestion/motivation for doing so would have been to avoid disruption in broadcasting an alert or notification to client devices thereby increasing system efficiency.
Therefore, it would have been obvious to combine Guedalia with McMillan and Trishuleshwar to obtain the invention as specified in claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677